Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16110193 filed on February 12, 2021.
Claims 1-7, and 13 are currently pending and have been examined. Claims 1, 2, and 13 are independent claims, the remaining claims depend, directly or indirectly, on Claim 2. Claims 1-2, 3, 5, and 13 have been amended. Claims 8-12 are cancelled. No new claims have been added.  No new claims are canceled.

Response to Arguments





















The following is a non-final Office Action in response to a request for continued examination for application number 16110193 filed on February 12, 2021.
Claims 1-7, and 13 are currently pending and have been examined. Claims 1-2, and 13 are independent claims, the remaining claims depend, directly or indirectly, on Claim 2. Claims 1-3, 5, and 13 have been amended. Claims 8-12 are cancelled. No new claims have been added.  No new claims are canceled.
The claim objection in 3. of the Final Rejection Office Action dated August 13, 2020, is hereby withdrawn. Applicant has satisfactorily amended to correct the claim objection in 3. identified in the same Final Rejection Office Action dated August 13, 2020.
In the context of 35 U.S.C. § 103, Applicant argues that even if, Toll describes that the processes are stored on non-transitory computer-readable storage medium and are implemented on a computer system including for client devices, server, computer system, distributed computer system, and/or controller systems, the block chain marketplace software of the present application is unique and is configured explicitly to perform the functions described in the present application.
Examiner has considered these arguments and is not persuaded. Examiner notes that “the block chain marketplace software” only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is able to find only one recitation of “a blockchain marketplace software” in the specification in regards to Figure 6 on page 4. Applicant is referred to the instant rejection under 35 U.S.C § 112(a).
In the context of 35 U.S.C. § 103, Applicant argues that Toll fails to associate the smart contract with the block chain and purchasing a token with the smart contract. Toll further fails to teach storing the item in accordance with the smart contract until the participating user, or subsequent buyer of the token from the participating user, requests to redeem the item, wherein the token is exchangeable on the blockchain exchange to the subsequent buyer until the redemption request is made and causing an insurance policy for coverage of the value of the item to become effective upon the smart contract's first activation. So, even if, a smart contract is described in Toll, from the above discussions it is clear that the functionality of smart contract in Toll is different from the smart contract described in the present application.
Examiner has considered these arguments and is not persuaded. Examiner notes that Tran, [Column 95, lines 7-10], teaches a smart contract optimized for a public blockchain network where tokens are bought on the Ethereum blockchain. Examiner continues to note that Tran, FIG. 13E and [Column 25, lines 46-53] and [Column 26, lines 3-7], teaches key data associated with the store of the value and usable to conduct a transaction against the store of the value. Under the broadest reasonable interpretation of a peer-to-peer cryptographic currency trading method for initiating a market exchange of one or more Blockchain tokens in a virtual wallet for purchasing an asset (e.g., a security) at a purchase price with a smart contract being a computerized transaction protocol that executes the terms of a contract and is sent to one or more recipients, which open the payload and execute the terms of the contract, and if specified contractual conditions are met, the smart contract automatically sends or authorizes payment or obligations to offeror or offeree machines, Examiner notes that Tran teaches “the participating user, or subsequent buyer of the token from the participating user, requests to redeem the item, wherein the token is exchangeable on the blockchain exchange to the subsequent buyer until the redemption request is made.” Examiner also notes that Tran, [Column 21, lines 44-49] and FIG. 13B, under the broadest reasonable interpretation of insurance coverage being purchased for protection and security of the items of value, is taken as causing an insurance policy for coverage of the value of the item to become effective upon the smart contract’s first activation. Examiner finally notes that “causing an insurance policy for coverage of the value of the item to become effective upon the smart contract's first activation” has been identified as intended use and little patentable weight is given to this limitation. Applicant is referred to the instant rejection under 35 U.S.C § 112(a).
In the context of 35 U.S.C. § 103, Applicant argues the net assets value will show for the first time in history not only hourly or daily dollar trading value but also all data found in the tracking and tracing modules of the distributed ledger. This is unprecedented as the trader/buyer can make a more educated decision about the commodity purchase. Thus, the smart contract on the blockchain marketplace platform creates unprecedented transparency by tracking and tracing the items through monitoring sensors. Tracking and tracing data can be provided digitally and in real-time for full visibility by all users. Toll fails to teach these features of the present application.
Examiner has considered these arguments and is not persuaded. Examiner notes that the smart contract on the blockchain marketplace platform creating unprecedented transparency by tracking and tracing the items through monitoring sensors is not in the instant claims. The Examiner is also unable to find any support in the specification for the “unprecedented transparency by tracking and tracing the items through monitoring sensors.”
In the context of 35 U.S.C. § 103, Applicant argues that in contrast, in the present application, a smart contract received at a blockchain exchange is adapted to automatically cause a transaction. Such a smart contract is not generated in Tran. Tran only provides a smart key to facilitate access the body of the IoT device. Further, in the present application, the smart contract is associated with a token such that a participating user of the blockchain exchange can purchase the token. The participating user can hold the token, causing the product selling user to hold the item, or cause the smart contract to automatically execute to cause ownership of the item to transfer to the participating user. The token described in Tran fails to teach these features.
Examiner has considered these arguments and is not persuaded. Examiner notes that Tran, [Column 18, lines 56-63], [Column 28, lines 3-5], [Column 37, lines 6-12], and [Column 89, lines 9-15], teaches the smart contract executing automatically to cause the transfer of ownership of the item, under the broadest reasonable interpretation of Blockchain token ownership being immediately transferred to a new owner after authentication and verification, based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement and smart contracts opening the payload and executing the terms of the contract, and if specified contractual conditions are met, the smart contract automatically sends or authorizes payment or obligations to offeror or offeree machines.
In the context of 35 U.S.C. § 103, Applicant argues that in the present application, the smart contract is automatically executed to cause the user to have an option to exchange a token or several tokens for the good or service, even if user buys through government back money or crypto currency. Tran allows crypto currency transactions only. Furthermore, the blockchain marketplace maintains a distributed ledger to secure all the transactions. The token exchanged on the distributed computer network in the blockchain marketplace and transactions associated with the token are recorded in the distributed ledger. This allows the deed holder and the operator, to monitor and track every detail of the product to which the deed is holding in terms of location, movement, altitude, consistency and so on. However, Tran fails to teach these features.
Examiner has considered these arguments and is not persuaded. Examiner notes that distributed ledger and distributed computing systems are inherent to blockchain methodology and that Tran, [Column 19, lines 12-27], [Column 33, lines 66-67], [Column 34, lines 1-3], [Column 84, lines 4-8], [Column 89, lines 9-15], and [Column 125, lines 11-16], demonstrates a distributed ledger to secure all transactions and tokens exchanged being recorded in the distributed ledger. Again, Examiner is unable to find any support in the specification for “allowing the deed holder and the operator, to monitor and track every detail of the product to which the deed is holding in terms of location, movement, altitude, consistency and so on.”
In the context of 35 U.S.C. § 103, Applicant argues that the data records recorded in the block chain are enforced cryptographically and stored on the nodes of the block chain (Paragraph [0044]). This allows the user to know the ownership and history of each item in the marketplace. The blockchain distributed ledger is publicly accessible ledger with all of the blockchain security features (Paragraph [0043]). The data feeds are validated, immutable and secure. Unlike manual data, the data will be absorbed and managed by the blockchain and will for the first time in history unchangeable. These features are not found in the smart contract described by Tran.
Examiner has considered these arguments and is not persuaded. Examiner notes that any numbered paragraphs, in particular [0043]-0044], are unable to be found in the specification as there are no numbered paragraphs. Examiner notes that Tran, [Column 26, lines 41-49] and [Column 27, lines 18-30], teaches blockchain public and private keys and recording all transactions conducted in the financial system being held in the transaction ledger, under the broadest reasonable interpretation. Examiner finally notes that Tran, [Column 55, lines 38-41], teaches transparent, immutable, and responsive characteristics of the blockchain methodology.
In the context of 35 U.S.C. § 103, Applicant argues that the user can also sell the token to someone else that wants the good or service instead of exchanging the token for the good or service for himself (Paragraph [0019]). This allows tracking and tracing in both the government back money world as well as across the digital exchanges. In Tran, this feature is absent.
Examiner has considered these arguments and is not persuaded. Examiner notes that any numbered paragraphs, in particular [0019], are unable to be found in the specification as there are no numbered paragraphs. Examiner notes that Tran, [Column 19, lines 12-27] and [Column 25, lines 43-59], teaches a peer-to-peer cryptographic currency trading method for initiating a market exchange of Blockchain tokens in a virtual wallet, and the monitoring compliance with a smart contract, under the broadest reasonable interpretation. Examiner is also unable to find any support in the specification for “allowing tracking and tracing in both the government back money world as well as across the digital exchanges.”
In the context of 35 U.S.C. § 103, Applicant argues that in the present application, trading is carried out between compatible trading exchanges. A check is done to see if the trading exchange is compatible … The present application follows strict Securities and Exchange Commission (SEC) guidelines and conduct annual checks on the distributed ledger. On the other hand, Tran fails to teach these features.
Examiner has considered these arguments and is not persuaded. Examiner notes that “a check is done to see if the trading exchange is compatible … The present application follows strict Securities and Exchange Commission (SEC) guidelines and conduct annual checks on the distributed ledger” is not found in the instant claims. The Examiner is also unable to find any support in the specification.
In the context of 35 U.S.C. § 103, Applicant argues further, the present application provides an insurance policy for coverage of the value of the item to become effective upon the smart contract's first activation, when the participating user buys the token. Applicant continues to argue the insurance policy provides security of the item stored by the product selling user until the redemption request is made by the buyer. In contrast, Tran fails to provide such insurance security for the item being purchased before redemption of the selected item. Tran provides only code for paying off the insurance policy the vehicle being monitored by the IoT device. Tran focuses on collecting an insurance amount from the vehicle being monitored. On the other hand, the present application provides insurance to protect that the specific item is verified, properly stored, not damaged, etc. … Thus, the insurance described in Tran is different from the insurance of the present application.
Examiner has considered these arguments and is not persuaded. Examiner notes Tran, [Column 21, lines 44-49] and FIG. 13B, under the broadest reasonable interpretation, is taken as causing an insurance policy for coverage of the value of the item to become effective upon the smart contract’s first activation. Examiner also notes that “causing an insurance policy for coverage of the value of the item to become effective upon the smart contract's first activation” has been identified as intended use and little patentable weight is given to this limitation. Examiner notes that “the insurance policy provides security of the item stored by the product selling user until the redemption request is made by the buyer,” under broadest reasonable interpretation, is the main purpose why any insurance is bought by an entity. The Examiner also notes that “the insurance policy provides security of the item stored by the product selling user until the redemption request is made by the buyer” is not found in the instant claims, and only one reference of support can be found in the specification, page 5, lines 15-16, where it is recited “In embodiments, the asset is insured to create an additional layer of security for a seller, buyer, owner, etc.” with no reference to “the item stored by the product selling user until the redemption request is made by the buyer.” In addition, Examiner notes that Tran, [Column 4, lines 38-40 and lines 45-49] and [Column 55, lines 38-47], under broadest reasonable interpretation, teaches insurance contracts being recorded onto a blockchain and validated by node consensus. 
In the context of 35 U.S.C. § 103, Applicant argues that in the present application, an operator of the blockchain exchange list a token that is exchangeable for value on the blockchain exchange such that a user of the blockchain exchange has the ability to obtain ownership of the token in exchange for value. Once the buyer of the blockchain exchange has purchased the token, the buyer can hold the token, causing the product selling user to hold the item until the buyer requests to redeem the item or cause the smart contract to automatically execute to cause ownership of the item to transfer to the participating user. Moreover, when the token is activated, an insurance coverage is automatically generated for the item. However, these features are absent in Tran. Tran fails to teach storage of the purchased item with the product selling user and redemption afterwards.
Examiner has considered these arguments and is not persuaded. Examiner notes that Toll, FIG. 2 and [0074]-[0075], and Tran, [Column 18, lines 56-63], under broadest reasonable interpretation, teach the storage of the purchased item with the product selling user and redemption afterwards.
In the context of 35 U.S.C. § 103, Applicant argues that in the present application, the smart contract associated with the blockchain exchange is accessible through a token such that a participating user of the blockchain exchange can purchase the token … The smart contract also allows authentication and transfer of ownership from one party to another. However, Tran fails to teach this feature.
Examiner has considered these arguments and is not persuaded. Examiner notes that Tran, [Column 18, lines 56-63], [Column 21, lines 55-59], [Column 84, lines 57-65], and [Column 95, lines 7-17], and Toll [0060] and [0075], under broadest reasonable interpretation, teaches “the smart contract also allows authentication and transfer of ownership from one party to another.”
In the context of 35 U.S.C. § 103, Applicant argues that as per the arguments provided for Claims 1, 2, and 13, Toll and Tran do not teach item marketplace in blockchain environment for achieving fast, secure and reliable sale of commodities of independent value utilizing block chain marketplace software as described in the present application. However, even if Toll describes a smart contract which automatically generate a transaction from the clearing member to the clearing house, it is functionally different from the smart contract which is adapted to automatically cause a transaction to be consummated based on pre-determined conditions from a second user being met as in the present application. Also, even if, Tran teaches blockchain tokens in a virtual wallet for purchasing an asset, Tran fails to teach holding the token or redeeming the token for the good or service in accordance with the user's interest, as in the present application. Hence, even if the smart contract described in Toll is implemented in Tran, one cannot achieve the item marketplace in block chain environment disclosed in the present application. From the above-mentioned arguments it is clear that, alone or in combination, Toll and Tran fail to illustrate the functional and structural aspects of the present application.
Examiner has considered these arguments and is not persuaded. Examiner notes that Tran, FIG. 13A (10), and [Column 20, lines 23-27] and [Column 89, lines 9-15], under broadest reasonable interpretation of a smart contract automatically being executed based on agreed upon pre-determined conditions being satisfied, teaches “the smart contract which is adapted to automatically cause a transaction to be consummated based on pre-determined conditions from a second user being met.” Also, Examiner notes that Tran, [Column 18, lines 56-63] and [Column 19, lines 12-27], under broadest reasonable interpretation of blockchain token wallet or transaction with blockchain tokens being exchangeable for items of value, which construes the purchase, holding or storing, and exchanging or redemption of the tokens, teaches “holding the token or redeeming the token for the good or service in accordance with the user's interest.”
Therefore, Claim 1, and similarly Claims 2 and 13, stand rejected under 35 U.S.C § 103 in the arguments above, and is therefore, not patentable. The amended Claims 1, 2, and 13 stand rejected under 35 U.S.C. § 103. Claims 3-7 which depend on Claim 2, stand rejected under 35 U.S.C. § 103.

Claim Objections
Claim 2 is objected to because of the following informalities:
Line 7, “distributed wherein the stored …” should read “distributed computer network …”

Claim Interpretation
Regarding Claim 1, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claim 1: “receiving, at a blockchain exchange, in a block chain marketplace software executed by the distributed computer network …”; (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 2, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claim 2: “a blockchain exchange in a block chain marketplace software executed by the distributed wherein …”; (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 1 and 13, Examiner notes that the following limitations: “a (the) smart contract adapted to automatically cause a transaction to be consummated based on …”; “cause the smart contract to automatically execute to cause ownership of the item to transfer to the participating user …” are an intended use of the smart contract, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claims 1 and 13, Examiner notes that the following limitation: “the participating user can hold the token, causing the product user to hold the item, …” is an intended use of the token, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claims 1 and 13, Examiner notes that the following limitation: “causing an insurance policy for coverage of the value of the item to become effective upon the smart contract’s first activation, …” is an intended use of an insurance policy, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














The Claims 1-7, and 13, are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), hereinafter “2019 Revised Patent Subject Matter Eligibility Guidance.”
Claim 1 recites a method; and therefore, is directed to the statutory class of a Process grouping as one of the four categories of invention as recited in 35 U.S.C. § 101. Claim 2 recites a computer system; and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. § 101. Claim 13 recites a product; and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. § 101.
Claims 1, 2, and 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of “sale of commodities” which is grouped under “certain methods of organizing human activity” because it recites fundamental economic principles or practices, but for the recitation of generic computer components. Claims 1, 2, and 13 recites receiving, when a blockchain marketplace software is being executed, from a product selling user, a smart contract adapted to automatically cause a transaction to be consummated based on pre-determined conditions from a second user being met, wherein the smart contract represents an item of independent value, in the possession  of the product selling user, of limited  availability  that is expected  to increase in value over time, the item  being identified in the smart contract by a specific identifier; associating the smart contract accessible through a token such that a participating user can purchase the token, wherein the participating user can hold the token, causing the product selling user to hold the item, or cause the smart contract to automatically execute to cause ownership of the item to transfer to the participating user; requiring the product selling user to store the item in accordance with the smart contract until the participating user, or subsequent buyer of the token from the participating user, requests to redeem the item, wherein the token is exchangeable to the subsequent buyer until the redemption request is made; and causing an insurance policy for coverage of the value of the item to become effective upon the smart contract's first activation, as indicated when the participating user buys the token. Accordingly, Claims 1, 2, and 13 recite an abstract idea.




This judicial exception is not integrated into a practical application because, when analyzed under prong two of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements listed above in Claims 1, 2, and 13, such as “a computer system”; “a distributed computer network”; “a processor”;  “a non-transitory computer readable storage medium”; “a blockchain exchange”; and “a computer program product” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) sale of commodities. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system would be invoked merely as a tool.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “sale of commodities” using computer technology (e.g., a computer system, a distributed computer network, a processor, a non-transitory computer readable storage medium, a blockchain exchange, and a computer program product). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP § 2106.05(I)(A)(f) & (h)).
Hence, Claims 1, 2, and 13 are not patent eligible.
The Claims 3-7 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims do not overcome the deficiencies of Claims 1, 2, and 13. Claims 3-7 are dependent on Claim 2 and include all the limitations of Claim 2. Therefore, the Claims 3-7 recite the same abstract idea of “sale of commodities”, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas of fundamental economic principles or practices. Further details refining the recited abstract idea itself are insufficient to render the claims as being directed to significantly more than the abstract idea. The dependent claims do not recite additional elements, specifically or at a high level, which is insufficient to render the claims as directed to significantly more than the abstract idea – see MPEP § 2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea.
As such, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter Situations
Claims 1 and 13 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite “… sale of commodities…”  The limitation “sale of commodities …” identify subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “commodity” or “commodities” in the specification. Examiner also argues that commodity and asset have different meanings, where “commodity” is a raw material or primary agricultural product that can be bought and sold, such as copper or coffee; a useful or valuable thing, such as water or time. An “asset” generates cash flows standing alone for those who hold it, until it is sold; or the items on a balance sheet showing the book value of property owned. (See MPEP 608.04) 

Not in the Specification
Claims 1 and 13 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite “… a blockchain marketplace software…”  The limitation “... a blockchain marketplace software …” only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is able to find only one recitation of “a blockchain marketplace software” in the specification in regards to Figure 6 on page 4. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))

Lack of Algorithm
Claim 1 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 5 recites “receiving at a blockchain exchange …”; line 12 recites “associating the smart contract …”; line 17, recites “requiring the product selling user …”; and page 5, line 3, “causing an insurance policy …” However, the specification does not provide details on what the limitation, “receiving, associating, requiring, and causing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “receiving, associating, requiring, and causing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Hybrid Claim
Claim 2-7 and 13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is a computer system, yet recites the step of “allows an operator of the blockchain exchange to list a token that is exchangeable …” This is a system claim including a method step not tied to claimed structure, and it is not clear if an operator performs the list a token or the system, processor, or some combination performs the a token operation. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “an operator.” (See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011))
Claim 2 is a computer system, yet recites the steps of “a user of the blockchain has the ability to obtain ownership of the token in exchange for value, …” and and “the users purchase the tokens, …” This is a system claim including method steps not tied to claimed structure, and it is not clear if a user or users perform the input operation or the system, processor, or some combination performs the input operation. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “user(s).” (See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011))
Claim 5 is a computer system, yet recites the step of “the operator of the blockchain exchange causes the option to be satisfied and to take ownership …” This is a system claim including a method step not tied to claimed structure, and it is not clear if the operator causes the option to be satisfied or to take ownership or the system, processor, or some combination performs causing the option to be satisfied or to take ownership. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “the operator.” (See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011))
Claim 13 is a product, yet recites the step of “… a participating user of the blockchain exchange can purchase the token, …” and “the participating user can hold the token, …” This is a product claim including method steps not tied to claimed structure. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to a product and to actions performed by “a participating user.” (See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011))
Claim 13 is a product, yet recites the steps of “… causing the product selling user to hold the item …” and “requiring the product selling user to store the item …” This is a product claim including method steps not tied to claimed structure. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to a product and to actions performed by “the product selling user.” (See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011))
Claim 13 is a product, yet recites the step of “… the subsequent buyer until the redemption request is made; …” This is a product claim including method steps not tied to claimed structure. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to a product and to actions performed by “the subsequent buyer.” (See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011))
Claim 13 is a product, yet recites the step of “… the participating user buys the token.” This is a product claim including method steps not tied to claimed structure. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to a product and to actions performed by “the participating user.” (See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011))
Claim 13 is a product, yet recites “a computer system to implement a method to facilitate fast, secure, and reliable sale of commodities, comprising;” This claim, which purports to be both a product or machine and a process, is ambiguous and is properly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.





































Claims 1-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toll et al (U. S. Patent Application Publication No.20170230189), herein referred to as Toll, and in view of Tran et al (U. S. Patent No. 9849364 B2 ), herein referred to as Tran.

Claims 1 and 13
Toll teaches a method for facilitating fast, secure and reliable sale of 
commodities utilizing a computer  system  of a distributed computer network, the computer  system  having a processor and  non-transitory computer readable storage medium installed with computer executable instructions, the method comprising the steps of:
(See Toll, [0096]-[0097]) 

receiving at a blockchain exchange, in a block chain marketplace software executed by
the distributed computer network, from a product selling user, through an online computer connection, a smart contract adapted to automatically cause a transaction to be consummated based on pre-determined conditions from a second user being met, wherein the smart contract represents an item of independent value, in the possession of the product selling user, of limited availability that is expected to increase  in value over time, the item  being  identified in the smart contract by a specific identifier;
(See Toll, [0037]-[0038])
	
Toll does not teach, however, Tran teaches associating the smart contract with the blockchain exchange accessible through a token such that a participating user of the blockchain exchange can purchase the token, wherein the participating user can hold the token, causing the product selling user to hold the item, or cause the smart contract to automatically execute to cause ownership of the item to transfer to the participating user; 
 (See Tran, [Column 19, Lines 12-27] and [Column 18, Lines 56-63])  

requiring the product selling user to store the item in accordance with the smart contract until the participating user, or subsequent buyer of the token from the participating user, requests to redeem the item, wherein the token is exchangeable on the blockchain exchange to the subsequent buyer until the redemption request is made; and
(See Tran, [Column 18, Lines 56-63] and [Column 19, Lines 12-27]) 

causing an insurance policy for coverage of the value of the item to become effective upon the smart contract's first activation, as indicated when the participating user buys the token. 
(See Tran, FIG. 13B, and [Column 4, Lines 38-49] and [Column 21, Lines 48-59])
Tran teaches blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation, as in Tran, to improve and/or enhance the technology of storing and sharing transactional data using a distributed computing system, as in Toll, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to utilize blockchain authentication by operating at the edge of the internet with internet of things (IoT) devices. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement. Maintaining close proximity to the edge IoT devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. In addition to being highly secure, the system also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks.

Claim 2
Toll teaches a computer system, comprising:
a processor;
(See Toll, [0097]) 

a computer readable memory configured to communicate with the processor, the computer readable memory having a non-transitory computer-readable storage medium configured to store instructions; and
(See Toll, [0097]) 

Toll does not teach, however, Tran teaches a blockchain exchange in a block chain marketplace software executed by the distributed computer network wherein the stored instructions when executed by the processor allows an operator of the blockchain exchange to list a token that is exchangeable for value on the blockchain exchange such that a user of the blockchain exchange has the ability to obtain ownership of the token in exchange for value,
(See Tran, [Column 34, lines 33-44]) 

the token  representing  and secured  by a commodity of independent  value through a contract that automatically executes when the users purchase the tokens,
(See Tran, [Column 18, Lines 56-63]) 

wherein, when the contract executes it creates an obligation of the operator to properly store the commodity and insure the commodity. 
(See Tran, FIG. 13B, and [Column 26, Lines 3-7], [Column 4, Lines 38-49], and [Column 21, Lines 48-59])
Tran teaches blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation, as in Tran, to improve and/or enhance the technology of storing and sharing transactional data using a distributed computing system, as in Toll, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to utilize blockchain authentication by operating at the edge of the internet with internet of things (IoT) devices. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement. Maintaining close proximity to the edge IoT devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. In addition to being highly secure, the system also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks.

Claim 3
Toll and Tran disclose the limitations of Claim 2.
Toll does not teach, however, Tran teaches the computer system of claim 2, wherein the operator of the blockchain exchange enters into an option agreement to purchase the commodity prior to listing the token on the blockchain exchange. 
(See Tran, [Column 21, Lines 55-59])
Tran teaches blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation, as in Tran, to improve and/or enhance the technology of storing and sharing transactional data using a distributed computing system, as in Toll, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to utilize blockchain authentication by operating at the edge of the internet with internet of things (IoT) devices. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement. Maintaining close proximity to the edge IoT devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. In addition to being highly secure, the system also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks.

Claim 4
Toll and Tran disclose the limitations of Claims 2 and 3.
Toll does not teach, however, Tran teaches the computer system of claim 3, wherein the operator of the blockchain exchange lists the token only for a period of time for which the purchase option is valid. 
(See Tran, [Column 33, Lines 8-10] and [Column 33, Lines 14-21])
Tran teaches blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation, as in Tran, to improve and/or enhance the technology of storing and sharing transactional data using a distributed computing system, as in Toll, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to utilize blockchain authentication by operating at the edge of the internet with internet of things (IoT) devices. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement. Maintaining close proximity to the edge IoT devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. In addition to being highly secure, the system also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks.

Claim 5
Toll and Tran disclose the limitations of Claims 2 and 3.
Toll does not teach, however, Tran teaches the computer system of claim 3, wherein the operator of the blockchain exchange causes the option to be satisfied and to take ownership of the commodity in response to the token being exchanged for value on the blockchain exchange.
(See Tran, [Column 89, Lines 9-15])
Tran teaches blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation, as in Tran, to improve and/or enhance the technology of storing and sharing transactional data using a distributed computing system, as in Toll, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to utilize blockchain authentication by operating at the edge of the internet with internet of things (IoT) devices. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement. Maintaining close proximity to the edge IoT devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. In addition to being highly secure, the system also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks.

Claim 6
Toll and Tran disclose the limitations of Claim 2.
Toll does not teach, however, Tran teaches the computer system of claim 2, wherein the exchange for value is based on a crypto-currency.
(See Tran, [Column 94, Lines 59-62])
Tran teaches blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation, as in Tran, to improve and/or enhance the technology of storing and sharing transactional data using a distributed computing system, as in Toll, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to utilize blockchain authentication by operating at the edge of the internet with internet of things (IoT) devices. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement. Maintaining close proximity to the edge IoT devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. In addition to being highly secure, the system also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks.

Claim 7
Toll and Tran disclose the limitations of Claim 2.
Toll does not teach, however, Tran teaches the computer system of claim 2, wherein the exchange for value is based on a trade of a crypto-currency.
(See Tran, [Column 94, Lines 59-62] and [Column 95, Lines 1-5])
Tran teaches blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain smart contracts being used with an Internet of Thing (IoT) device to facilitate secure operation, as in Tran, to improve and/or enhance the technology of storing and sharing transactional data using a distributed computing system, as in Toll, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to utilize blockchain authentication by operating at the edge of the internet with internet of things (IoT) devices. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement. Maintaining close proximity to the edge IoT devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. In addition to being highly secure, the system also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks.

Conclusion





























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Voorhees et al (U. S. Patent Application Publication No. 20180218176 A1) – System and Method of Creating an Asset Based Automated Secure Agreement
Voorhees recites a system, a method and computer-readable medium for implementing a smart contract on a blockchain. The method includes creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status. The smart contract can be exited and unused gas returned based on an event occurring or a quorum parameter being met. Voorhees was not used as prior art as the cited references better taught the claimed subject matter. 






































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698